ACCEPTED
                                                                                         12-15-00032-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    4/17/2015 2:34:45 PM
                                                                                            CATHY LUSK
                                                                                                  CLERK

                                NO. 12-15-00032-CR

 STATE OF TEXAS                            §    IN THE            FILED IN
                                                           12th COURT OF APPEALS
                                           §                    TYLER, TEXAS
 VS.                                       §    TWELFTH COURT
                                                           4/17/2015 2:34:45 PM
                                           §                    CATHY S. LUSK
 MITZI GAIL ALLGOR                         §    OF APPEALS          Clerk


         MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
        Now comes Mitzi Gail Allgor, Appellant in the above styled and numbered
cause, and moves this Court to grant an extension of time to file appellant's brief,
pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause
shows the following:
        1.    This case is on appeal from the County Court at Law of Nacogdoches
County, Texas.
        2.    The case below was styled the State of Texas vs. Mitzi Gail Allgor, and
numbered CF1302374.
        3.    Appellant was convicted of Possession of Marijuana.
        4.    Appellant was assessed a sentence of 120 days in jail on January 8,
2015.
        5.    Notice of appeal was given on January 8, 2015.
        6.    The clerk’s record was filed on March 5, 2015; the reporter’s record
was filed on March 19, 2015.
        7.    The appellate brief is presently due on April 20, 2015.
        8.    Appellant requests an extension of time of 30 days from the date a
complete appellate record is filed.
        9.    No previous extensions to file Appellant’s brief have been requested.
        10.   Defendant is not currently incarcerated.


                                          -1-
      11.    Appellant relies on the following facts as good cause for the requested
extension:
      Pursuant to TEX. R. APP. P. 34.6(d), Appellant has requested the Official Court
Reporter of Nacogdoches County Court at Law to supplement the Reporter’s Record
delivered on March 19, 2015. See Exhibit A. Appellant requested that the court
reporter include in the Reporter’s Record a transcript of the voir dire. As filed with
the Court of Appeals, the Reporter’s Record is incomplete as it does not include any
of the voir dire proceedings. Accordingly, it is impossible to prepare Appellant’s
Brief until such time as the Reporter’s Record has been supplemented with the
missing transcript.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion To Extend Time to File Appellant’s Brief, and for such other
and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       LAW OFFICES OF NOEL D. COOPER
                                       117 North Street, Suite 2
                                       Nacogdoches, Texas 75961
                                       Telephone: (936) 564-9000
                                       Telecopier: (936) 715-6022



                                       By:/s/Noel D. Cooper
                                         Noel D. Cooper
                                         State Bar No. 00796397
                                         noelcooper@noelcooper.com
                                         Attorney for Mitzi Gail Allgor




                                         -2-
                          CERTIFICATE OF SERVICE
I certify that a true copy of this Notice of Appeal was served in accordance with rule
9.5 of the Texas Rules of Appellate Procedure on each party or that party's lead
counsel as follows:

      Party: State of Texas
      Lead attorney: Stephanie Stephens
      Address of service: 101 W. Main, Nacogdoches, Texas 75961
      Email Address: sstephens@co.nacogdoches.tx.us
      Method of service: by electronic service
      Date of service: April 17, 2015


                                       /s/Noel D. Cooper
                                       Noel D. Cooper


                      CERTIFICATE OF COMPLIANCE
      Pursuant to TEX. R. APP. P. 9.4(i)(3), I certify that this document is computer

generated and contains 324 words based on a computer word count.


                                       /s/Noel D. Cooper
                                       Noel D. Cooper




                                         -3-
EXHIBIT A